Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of autoimmune disease as the elected disease, stanozolol as the elected synthetic androgen, and nandrolone as the elected naturally occurring androgen in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that the search for the use of nandrolone and danazol together with nandrolone and stanozolol together is not burdensome.  This is not found persuasive because a search for nandrolone and danazol together with nandrolone and stanozolol would be burdensome for the reason discussed in the Restriction Requirement dated 07/16/2021 .
The requirement is still deemed proper and is therefore made FINAL.

Expansion of Species
The elected species (nandrolone) has been found to be either anticipated or rendered obvious by prior art. During the course of examination, certain prior art that pertains to nonelected species (testosterone) was found, and in the interest of advancing prosecution of the application it has been applied to the appropriate claims below. The prior art search, however, has not be extended unnecessarily to cover all  nonelected species, and the requirement for a species election has not been withdrawn because the claims include subject matter that has not been searched. See MPEP § 803.02.

Status of claims
Claims 1, 5, and 7-14 are pending and are examined in accordance to the elected species. Claims 2-4, and 6 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear what amount constitutes a predetermined amount of a synthetic androgen in this case the elected stanozolol and constitute a “pre-selected level of SHBG. The claim does not apprise one of ordinary skilled in the art of the scope of “predetermined amount” and the scope of pre-selected level of SHBG. The instant specification does not define the term “predetermined amount” and the term “pre-selected level.” One skilled in the art would not be able to determine specific values for the predetermined amount and pre-selected level based on the instant specification. In the present case, the “predetermined amount” and the pre-selected level are construed to be any amount that has been previously determined.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1, 5, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Heavyiron, Winstrol (Stanozolol) A basic guide, May 6, 2011 in view of Farthing et al. Gastroenterol Gut, 1983, 24, 127-135, Hoppe et al., Joint Bone Spine 77 (2010) 306-312, Gwartney, Winstrol: Bad News and More Bad News, 06 January 2010, and Cooper et al., J Urol. 1998 Feb; 159(2):441-3.
Heavyiron teaches the administration orally of stanozolol (anabolic steroid in the amount of 25-50 mg daily to healthy male body builder for 3-6 weeks and 10 mg daily to healthy female body builder for 6-8 weeks and also for athletes like runners, swimmers, and even fighters; however, winstrol can be stacked or combined with testosterone for men, see paragraphs 1-5.
	Heavyiron. does not teach Crohn’s disease, a specie of autoimmune disease. In addition, Heavyiron does not teach administering a naturally occurring androgen  over a period of time from about four to about eight weeks to lower the SHBG level of the person to a preselected level.
	Farthing et al. teach patients with Crohn’s disease, Hodgkin’s disease, and rheumatoid arthritis, also had significant rise in plasma SHBG (sex hormone-binding globulin) compared to healthy control subjects, see page 128, second col, last para bridging page 129 first col, first para.
	Bartram et al. teach Osteoporosis is now recognized as a common complication of inflammatory bowel disease (IBD) and in particular Crohn’s disease (CD) and suggest that increased bone resorption is the mechanism responsible for the bone loss, see Abstract. Bertram et al. teach biochemical measurement includes sex hormone-binding globulin; Free 
	Hoppe et al.t each given that serum SHBG elevation is associated with the occurrence of multiple fractures, determination of the serum SHBG level, which can be readily performed in everyday clinical practice, may constitute a useful new marker for predicting the severity of osteoporosis, see Abstract. 
	Gwartney teaches stanozolol (trade name Winstrol) was originally available either as a low-strength tablet of two milligrams or as an aqueous suspension containing 50 milligrams per milliliter (mg/ml). Its use was commonly reserved for pre-competition phases for bodybuilders, as it aided in imparting a hardened appearance. In an audiotape series released in 1995 by the magazine Muscle Media 2000, one speaker suggested that a number of runners, particularly endurance runners, used a comparatively low dose of Winstrol to prevent muscle loss secondary to the catabolism experienced during long-distance training and competitions, see “Little Potency, Lots of Danger” Section. Moreover, Gwartney teaches stanozolol has been found to eliminate sexual behaviors in both male and female rats, see “State of Confusion” Section. Gwartney further teaches stanozolol suppresses natural testosterone production; and dramatically lowers the carrier protein for androgens in the blood, called sex-hormone binding protein (SHBG); see “More Bad News” Section. 
	Cooper et al. teach the effect of exogenous testosterone (a naturally occurring androgen) on prostate volume, serum and semen prostate specific antigen levels in healthy young men, see Title. Moreover, Cooper et al. teach free and total serum testosterone levels 
	It would have been prima facie obvious to one of ordinary skill at the time the invention was made to modify the method of Martins et al. by including the once a week administration of 250mg testosterone in a male subject to increase the testosterone levels that are known to be suppressed by the administration of stanozolol as taught by Gwartney for treating Crohn’s disease or treating Crohn’s disease by minimizing osteoporosis as one of its symptoms.  One would have been motivated to treat Crohn’s disease and one of its associated symptom (osteoporosis) because stanozolol is known to suppress testosterone production as one of the side effects as taught by Gwartney and exogenous testosterone therapy is known to increase testosterone in male and also because  et al. teach elevated sex hormone-binding globulin (SHBG) level might play a key role in the pathophysiology of Crohn’s disease as taught by Farthing et al., see page 128, second col, last para bridging page 129 first col, first para. One would have been motivated to treat Crohn’s disease by minimizing osteoporosis as one of its associated symptoms because not only because Bartram et al. teach osteoporosis is recognized as a common complication of inflammatory bowel disease (IBD) and in particular Crohn’s disease (CD) and biochemical measurement such as FAI and SHBG can be used but also Hoppe et al.t each g serum SHBG elevation is associated with the occurrence of multiple fractures, determination of the serum SHBG level, which can be readily performed in everyday clinical practice, may constitute a useful new marker for predicting the severity of osteoporosis, see Abstract. As such, one would reasonably expect the administration of exogenous testosterone thereafter the administration of stanozolol to maintain the testosterone levels at physiological 
With respect to achieving an acceptable free androgen index (FAI) as recited in the claim; Applicant has done nothing more than finding an additional advantage or latent properties of the obvious method of the prior art in combination. Specifically, Bartram et al. teach FAI is calculated by dividing the total serum testosterone by the SHBG level. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In the present case, the additional advantage or intended outcome of the method steps recited in the claim would have flown naturally from the collective teaching of Martins et al., Mulak et al., Gwartney, and Cooper et al. absent evidence to the contrary. 
		 

	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Heavyiron, Winstrol (Stanozolol) A basic guide, May 6, 2011 in view of Farthing et al. Gastroenterol Gut, 1983, 24, 127-135; Bartram et al., World J Gastroenterol. 2006 Sep 21; 12(35): 5680–5686; Hoppe et al., Joint Bone Spine 77 (2010) 306-312; Gwartney, Winstrol: Bad News and More Bad News, 06 January 2010 and Cooper et al., J Urol. 1998 Feb; 159(2):441-3 as applied to claims 1, 5, and 8-9 in further view of AT Kicman, British Journal of Pharmacology (2008) 154, 502–521. AT Kicman is cited in the 892 form. 
The teaching of Heavyiron, Farthing et al., Bartram et al., Hoppe et al., Gwartney, and Cooper et al., has been discussed supra.

AT Kicman teaches with structurally modification to testosterone, the anabolic effects of androgen can be enhanced but, even so, these cannot be divorced entirely from their androgenic effects, see page 503, right col, second para. AT Kicman teaches Comparison of the adverse findings for worldwide testing for over a decade show that there has been little change year after year, the most common steroids being testosterone, nandrolone, stanozolol and methandienone. Testosterone has an un-favourable anabolic–androgenic dissociation
 compared with other anabolic steroids, but it is more difficult to prove its administration, as it is also produced endogenously, see page 504, right col, second para. Moreover, AT Kicman teaches The order of relative binding affinities of androgen receptor in comparison with methyltrienolone, which had the strongest affinity, was nandrolone > methenolone > testosterone > mesterolone; a group which had relatively high and generally similar
affinity for the androgen receptor in all three tissues (cytosol isolated from skeletal muscle, prostate gland of rat, and skeletal muscle of rabbit, see page 513, left col, second para. 
 	The structure of testosterone is as note below:

    PNG
    media_image1.png
    157
    178
    media_image1.png
    Greyscale

The structure of nandrolone is as depicted below:

    PNG
    media_image2.png
    148
    168
    media_image2.png
    Greyscale
.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the testosterone taught by Cooper et al. and Heavyiron with the nandrolone taught by AT Kicman based on the fact that both compounds are structurally and functionally similar, but also because AT Kicman teaches nandrolone has better androgenic activity than testosterone. One would reasonably expect the substitution to be structurally and functionally equivalent. 

	Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Heavyiron, Winstrol (Stanozolol) A basic guide, May 6, 2011 in view of Farthing et al. Gastroenterol Gut, 1983, 24, 127-135; Bartram et al., World J Gastroenterol. 2006 Sep 21; 12(35): 5680–5686; Hoppe et al., Joint Bone Spine 77 (2010) 306-312; Gwartney, Winstrol: Bad News and More Bad News, 06 January 2010 and Cooper et al., J Urol. 1998 Feb; 159(2):441-3 as applied to claims1, 5, and 8-9, in further view of Tenover, International Journal of Impotence Research (2003) 15, Suppl 4, S3–S8 and Rivera-Woll et al., Human Reproduction Update, Vol.10, No.5 pp. 421–432, 2004. All references can be found in the parent case # 15/456,816.
The teaching of Heavyiron, Farthing et al., Bartram et al., Hoppe et al., Gwartney, and Cooper et al., has been discussed supra.

	Tenover teaches injectable testosterone formulations are far less costly than scrotal patches, transdermal patches, or gel; in addition, dosage adjustments are easiest to accomplish with injectable formulations; to help avoid adverse effects associated with fluctuations in testosterone serum levels, such as gynecomastia, mood swings, and polycythemia, injectable testosterone should be administered once weekly, see page S7, second col; first para. 
Rivera-Woll et al. teach In a single blind controlled study of 20 postmenopausal women complaining of loss of libido, unresponsive to adequate estrogen replacement, the use of a 50 mg testosterone implant in combination with an estradiol implant was compared to estradiol alone; the total testosterone concentrations were just above the upper limit of normal (3.5–3.7 nmol/l).; those receiving combined implants showed a marked improvement in the various sexual measures recorded; the dose of testosterone used in this study could be considered to be in the high physiological or low pharmacological range. Women received either estradiol implants 50 mg alone or estradiol 50 mg with testosterone 50 mg; the combined treatment increased serum testosterone concentrations to a high in the normal 
It would have been prima facie obvious to one of ordinary skill at the time the invention was made to modify the method of Heavyiron, Farthing et al., Bartram et al., Hoppe et al., Gwartney, and Cooper et al.,. collectively by including the once a week combined administration of 50mg testosterone and 50mg of estradiol in a female via implantation (injection) subject to increase the testosterone levels that are known to be suppressed by the administration of stanozolol.  One would have been motivated to so because stanozolol is known to suppress testosterone production as one of the side effects as taught by Gwartney and because the combined 50mg testosterone and 50gm estradiol implants result in an increase serum testosterone concentration. As such, one would reasonably expect the administration of the combined administration of 50mg testosterone and 50mg estradiol via implants taught by Rivera-Woll et al. thereafter the administration of stanozolol to maintain the testosterone levels at physiological or normal levels in both male and female, thereby treating Crohn’s disease and one of  its associated symptoms such as osteoporosis. 
With respect to “wherein the SHBG is lowered to about 5 to 15 nanomoles per liter for a male and to about 30 to 45 nanomoles per liter for a female” and “the FAI treatment ranges from about 1 to about 2 for a male and from about 0.03 to about 0.10 for a female”; said limitations appear to be the result of the method steps. Since the claimed method steps are obvious over the prior art, said result would necessarily be achieved absent the evidence to the contrary.

14 is rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Martins et al., Steroids 75 (2010) 952-955 in view of Farthing et al. Gastroenterol Gut, 1983, 24, 127-135; Bartram et al., World J Gastroenterol. 2006 Sep 21; 12(35): 5680–5686; Hoppe et al., Joint Bone Spine 77 (2010) 306-312; Gwartney, Winstrol: Bad News and More Bad News, 06 January 2010 and Cooper et al., J Urol. 1998 Feb; 159(2):441-3 as applied to claims 1, 5, and 8-9 in further view of Foster et al., Hippocampus. 2012 Apr; 22(4): 656–669.  All references can be found in the parent case # 15/456,816. Foster et al. is cited in the 892 form. 
The teaching of Heavyiron, Farthing et al., Bartram et al., Hoppe et al., Gwartney, and Cooper et al., has been discussed supra.
Heavyiron, Farthing et al., Bartram et al., Hoppe et al., Gwartney, and Cooper et al., collectively do not teach determining the estrogen receptor beta to alpha ratio as a biomarker for indicating an inflammation within the gastrointestinal tract prior to steps (a) and (b).
Foster et al. teaches activation of ERα increases and ERβ decreases apolipoprotein E expression in the hippocampus. Both receptors can reduce inflammation; however, ERβ is more effective in attenuating pro-inflammatory cytokines, see Page 6, first para.
It would have been prima facie obvious to one of ordinary skill at the time the invention was made to determining the estrogen receptor beta to alpha ratio as a biomarker for indicating an inflammation within the gastrointestinal tract such as Crohn’s disease prior to steps (a) and (b). One would have been motivated by the fact that Foster et al. teaches Both receptors ERα and ERβ can reduce inflammation; however, ERβ is more effective in attenuating pro-inflammatory cytokines, see Page 6, first para. One would reasonably expect the ratio of .  


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 7-14 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 3, and 9-16 of copending Application No. 16/997,408  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipates the instant claims.
The copending claims teach a method for treating gastrointestinal disorders, comprising the steps of: (a) administering to a person a predetermined amount of a synthetic androgen over a period of time of from about four to about eight weeks to lower the SHBG level of the person to a pre-selected level; (b) thereafter, administering a naturally occurring androgen to the person over a period of time of from about four to about eight weeks to raise the testosterone to a normal level of the person to achieve an acceptable Free Androgen Index (FAI) according to the gender of the person; and wherein achieving an acceptable FAI minimizes . 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628